Citation Nr: 0303960	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-20 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. Schweitzer, & Ms. C.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1996 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, (RO), which denied a rating greater 
than 70 percent for post-traumatic stress disorder (PTSD).  
The veteran timely perfected an appeal.


FINDINGS OF FACT


1.	All identified relevant evidence necessary for disposition 
of the appeal has been obtained by the RO.

2.	For the period prior to July 18, 1998, the veteran's PTSD 
is productive of severe impairment of the ability to 
establish and maintain effective or favorable 
relationships with people and the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment; 
demonstrable inability to obtain or retain gainful 
employment, or total social or occupational impairment is 
not shown.

3.	For the period beginning July 18, 1998, the service-
connected PTSD is shown to have resulted in a disability 
picture productive of a demonstrable inability to obtain 
or retain gainful employment.


CONCLUSIONS OF LAW

1.  Prior to July 18, 1998, the criteria for assignment of a 
rating greater than 70 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996), and §§ 3.103, 4.7, 4.130, Diagnostic Code 9411 
(effective as of November 7, 1996).

2.  From July 18, 1998, the criteria for assignment of 100 
percent rating for service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996), and §§ 3.103, 4.7, 4.130, Diagnostic Code 9411 
(effective as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001.  

In this regard, the Board notes that, during the course of 
this appeal, the veteran was afforded several VA psychiatric 
examinations in order to fully evaluate the severity of the 
service-connected disability.  Additionally, all facts have 
been sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by the VCAA.  The Board notes that by virtue of the 
rating decisions, Statement of the Case, supplemental 
statements of the case, including March 2002 VCAA 
notification, as well as other notices issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing the 
claim, and the basis for denial of the claim.  A March 2002 
letter set forth VA's duty to assist and the respective 
responsibilities of the RO and veteran as to what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.

Thus the Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim and that there is no prejudice to him by appellate 
consideration of the claim at this time without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

Service connection for PTSD was granted in June 1984, 
noncompensably rated, increased by a 1991 rating decision to 
70 percent effective from April 1988, and after several 
reductions, restored to 70 percent by a rating decision of 
May 1993.  The veteran submitted a claim for increase in May 
1996.  The more salient records are discussed below.

On VA examination in June 1996, current symptoms were 
nightmares, routine flashbacks about Vietnam, hyperarousal 
which included irritability, decreased sleep, avoidance, 
isolation, restricted range of affect, and markedly 
diminished interest in significant activities.  He was noted 
as isolating himself significantly in relocating to a house 
in the middle of the woods at a fair distance from other 
houses as he felt unsafe around other people.  He had 
significant problems with employment, but felt that work 
helped his self-esteem.  He got into fights routinely at 
work, and had to switch places of work frequently, but felt 
that work gave structure to his life.  

Mental status examination revealed good eye contact, 
reasonable hygiene, and reasonable dress.  He had difficulty 
controlling his temper.  He described his mood as depressed, 
and affect was labile.  There was no evidence of thought 
disorder, and he denied disturbances in perception.  There 
was no evidence of homicidal or suicidal ideation.

The VA examiner summarized that the veteran was significantly 
affected by symptoms which restrict his life in various ways, 
and he was very close to being disabled, and that his 
insistence on maintaining some form of work was a heroic 
attempt to preserve some functioning.  The examiner concluded 
that he would not be surprised if as the veteran got older, 
he became significantly more impaired.  Diagnosis was PTSD, 
chronic, severe.  Alcohol abuse in remission.  Psychiatric, 
social, and vocational impairment were noted as marked, and 
GAF was 30.

VA hospitalization notes of August 1996 show that the 
veteran's primary clinician recommended him for admission for 
stabilization of PTSD.  He complained of increasing 
irritability, low mood, decreased appetite, decreased sleep, 
decreased concentration, feelings of helplessness and 
hopelessness about his PTSD and its chronic interference with 
his life over the prior three months.  He denied suicidality.  
June 1987 to September 1996 VA treatment notes showed 
complaints of depression and of being withdrawn.  Recent 
stressors were job changes.  The veteran reported working 
underground in construction which activated feelings of panic 
and anxiety since he had spent considerable time underground 
in Vietnam.  He reported living with his wife and two 
children, and having ongoing marital struggles.  

Mental status examination revealed the veteran was well 
groomed and cooperative with good eye contact.  Thought 
process was goal directed and he was worried about his 
depression.  He denied auditory hallucinations, but had a 
history of it in the past, when his PTSD symptoms were 
greatest.  The veteran was placed on medications for his 
depression and PTSD.  At discharge, he was neither suicidal 
nor homicidal nor gravely disabled, and was feeling better 
and eager to get back to work.  Diagnoses were PTSD, major 
depression, and marital stress.  GAF was 40.
By a rating decision of October 1996, the RO denied an 
increase on the basis that although the veteran's symptoms 
were severe due to PTSD, he was still able to work and a 
rating for total industrial impairment and inability to work 
was not demonstrated.

October 1996 to May 1997 VA psychiatric treatment notes 
report intermittent sleep nightly for about four hours total.  
A November 1996 note reports that the veteran was doing well 
but feared reassignment of work to nights, and that he had 
great difficulty at night because it ignited his PTSD 
symptoms.  A December 1996 note shows treatment for a crisis 
because he had been scheduled at nights, and was not doing 
very well.  December 1996 letter by the veteran's PTSD 
group's team leader indicated that the veteran needed to 
amend his work schedule due to the factor of difficulties by 
working nights which were traumatizing.

May 1997 VA treatment notes show decreased concentration due 
to PTSD flare-up and distress by triggers which interfered 
with his work.  He reported an inability to obtain an 
adequate level of support from the Vet Center because of 
changes in his individual and group therapists.  Triggers 
were described as rain and Asians at work.  He was noted as 
weeping at inappropriate times.  He was not suicidal or 
homicidal, and was able to abstract and perform similarities.  
It was noted that the veteran was seriously compromised by 
his inability to socialize, or to work on any sustained and 
predictable basis, suffered greatly from intrusive memories 
and the accompanying affective storms, and was isolated and 
unable to form emotionally satisfying relationships.  The 
treating psychiatrist stated a belief that the veteran was 
100 percent disabled, and observed that the veteran was 
unable to work on a sustained or predictable basis.  

In a personal hearing before the RO in July 1997, the veteran 
testified to working since October 1996 as a carpenter.  He 
reported panic attacks, depression, and continuing marital 
stress.  He reported being not continuously employed during 
the year due to the seasonal aspect of the construction work 
rather than to his PTSD.

His VA treating psychiatrist, Dr. S., testified that he 
experienced nightmares, sweats, and inability to go to the 
mall or stores because of people; there was worsening of PTSD 
manifested by anxiety and depression.  The psychiatrist 
related an incident when the veteran became agitated at work 
by hearing oriental people talk, and was unable to continue 
work.  He indicated that the veteran was only able to work 
because of major accommodations by his employer as to his 
schedule, allowing him to begin work early in the morning, 
and that the veteran had been placed on an antipsychotic at 
one point because his flashbacks had become severe and 
intense, with hallucinations and two sensory modalities.  A 
staff person from the Veteran's Center PTSD group, Ms. C., 
also testified to the veteran's worsening PTSD.

By a September 1997 rating action, the Hearing officer denied 
a rating greater than 70 percent.  In an October 1997 
statement, the veteran and his wife described numerous 
difficulties sustained in his job and marriage due to his 
deteriorating PTSD.

An October 1997 letter from Dr. S indicated that the veteran 
had experienced an occupational decline due to his PTSD; was 
unable to work on a regular basis even when work 
circumstances are highly simplified and accommodations are 
made for his episodes of anxiety, depression, flashbacks, and 
other symptoms; and that continued work worsened his anxiety 
and depression.

July 1998 private psychiatric emergency room (ER) notes show 
the veteran was brought in by his wife after being released 
from jail for an arrest for driving while intoxicated (DWI).  
It is noted that he had a flashback while intoxicated, and 
hearing the screams of a friend that was killed in Vietnam, 
drove the car to the side of the road and went down a steep 
hill.  He related recent significant marital stressors with 
the recent separation from his wife.  He admitted to 
increased drinking for the prior month.  On mental status 
examination, he was alert, oriented times three, with no 
cognitive deficits; he cried during the interview, made good 
eye contact and his speech was well articulated.  Mood was 
depressed, and affect appropriate, but constricted.  No 
thought disorder, hallucinations, delusions or suicidal or 
homicidal ideas were noted.

July 1998 Community Reintegration Program (CRP) notes show 
that the veteran was court referred to the CRP program for 
the DWI.  He was noted as alert and oriented, well groomed 
and casually dressed.  Eye contact was good, and speech was 
fluent and goal-directed.  He was future oriented.  An August 
1998 Admission report for a Substance Abuse Rehabilitation 
group noted that he had taken a leave of absence from work 
from his employment at a casino.  He denied suicidal or 
homicidal ideation, and reported drinking a pint of alcohol 
daily in recent months.  In a later note in August 1998, he 
expressed doubt about returning to work.

Social security records dated in August 1998, reflected 
assessment of total disability due to psychiatric 
symptomatology, and this factor is pertinent to his claim for 
an increased evaluation for PTSD, although the decision of 
the SSA is not controlling on VA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

September 1998 psychiatry notes show continuing treatment and 
entrance into the PRRP program, with discharge in February 
1999.  It was noted that the veteran continued to have a 
difficult time and return to work was doubtful.  The examiner 
noted that his PTSD symptoms were sufficiently severe that 
gainful employment was unlikely to be currently possible, but 
might be possible after extensive rehabilitation.  Mental 
status examination revealed he was alert and oriented, with 
fluid, goal-directed, spontaneous speech, and well groomed.

February 1999 Discharge Summary notes reflect successful 
completion of the PRRP program.  It was noted that while his 
PTSD symptoms did not significantly improve during the four-
month program, and remained chronic and severe, he was able 
to develop certain skills such as conflict resolution, 
expression of difficult feelings, relaxation techniques, to 
better manage his disorder.  He was noted as assuming a 
leadership role during the program, and helping others in the 
community.

A letter received in April 1999 from the Carpenter's Union 
shows that the veteran was terminated from the carpenter's 
union for the nonpayment of dues.  VA Form 21-4192 request 
for information from the veteran's employer was denied, the 
only information provided was that the veteran last worked as 
a carpenter in August 1998.

In July 2002 VA outpatient treatment notes disclose that the 
veteran continues to have nightmares, intrusive thoughts, 
flashbacks, hypervigilance, hyperstartle response, and 
irritability which continue to affect his ability to work and 
socialize.  However when not under stressful situations, the 
veteran functions socially in a reasonable manner.  When 
there is stress of any kind, he has difficulty coping and 
experiences all three clusters of PTSD symptoms.  He was 
noted as getting along with his wife.

On mental status examination affect was anxious, intense and 
with irritable mood. There was logical thought process, and 
he denied auditory or visual hallucinations, or suicidal or 
homicidal ideation.  Assessment was PTSD, chronic and severe.  
The veteran was noted as disabled by PTSD, and functioning 
reasonably well only under non-stressful situations which 
include no responsibilities.

Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

At the outset, the Board notes that the rating criteria used 
to determine the severity of the veteran's post-traumatic 
stress disorder were amended on November 7, 1996, during the 
pendency of this appeal.  The record shows that the veteran 
has been apprised of the new criteria and its effect on his 
claim for a higher rating.  Thus, he will not be prejudiced 
by the Board's considering the old and new criteria in this 
decision. See Bernard v. Brown, 4 Vet. App. 384 (1993).

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the laws or regulations change after a claim has 
been filed to reopen, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of VA 
(Secretary) to do so and the Secretary has done so. Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this instance, 
neither Congress nor the Secretary has directed which 
regulations are to be applied under the circumstances of this 
case.  Accordingly, the version most favorable to the 
appellant controls.

Prior to November 7, 1996, a 70 percent rating was warranted 
when the claimant's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment. 

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior, or the veteran was demonstrably unable to 
obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).
In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that the veteran need only satisfy any one of the three 
independent criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in order to receive a 100 percent rating.

Effective November 7, 1996, a 70 percent rating is warranted 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: Suicidal ideations; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. Part 
4, Diagnostic Code 9411 (effective November 7, 1996).  The 
veteran filed his claim for an increased rating in August 
1996, prior to the effective date of the revised regulations, 
thus application of the most favorable criteria is in order.

After consideration of all the evidence, including the 
testimony, the Board finds that the evidence does not support 
the assignment of a rating in excess of 70 percent for PTSD 
under the criteria of diagnostic code 9411, effective prior 
to or as of November 7, 1996, at any time prior to June 18, 
1998.  The Board also finds that effective from June 18, 1998 
under the criteria of diagnostic code 9411 effective prior to 
November 7, 1996, the veteran has been shown as demonstrably 
unable to obtain or retain employment, and that the criteria 
for a 100 percent schedular rating are more nearly 
approximated.

In this regard the Board notes that prior to July 1998, the 
veteran's PTSD has been generally characterized by chronic 
severe symptoms with exacerbations triggered by identified 
stressors at work or in his personal life.  His psychiatrist 
has testified that the veteran's ability to work is severely 
compromised due to these stressors. GAF scores of 30 and 40 
were noted in1996, which denote serious and major impairment 
in several areas such as work or school, family relations, 
judgment, thinking or mood (e.g. depressed man, avoids 
friends, neglects family, and is unable to work).  However, 
although major impairment is demonstrated, the veteran was 
employed as a carpenter during this period, and the evidence 
does not show total incapacitation or that he was 
demonstrably unable to retain or obtain employment, or that 
there was total social and occupational impairment warranting 
a 100 percent rating. 

Beginning with the July 1998 ER admission for exacerbation of 
PTSD symptoms, although the evidence shows that the veteran 
somewhat improved after his residential treatment in the PRRP 
program, the most recent 2002 VA treatment notes indicate an 
inability to work due to worsening of his PTSD.  The Board 
finds that the evidence is essentially in equipoise on the 
question of a higher evaluation, and the matter is resolved 
in the veteran's favor with application of the benefit of the 
doubt doctrine, 38 U.S.C.A. § 5107.  The veteran's PTSD is 
found to be productive of a demonstrated inability to obtain 
or retain employment and a 100 percent rating is assigned 
under the former, and more favorable, criteria.  As the 
maximum schedular rating for PTSD has been assigned for this 
period, there is no need to discuss a rating under the 
revised version.






ORDER

Prior to July 18, 1998, a rating greater than 70 percent for 
PTSD is DENIED.

From July 18, 1998, an increased evaluation of 100 percent 
for PTSD is GRANTED, subject to the laws and regulations 
concerning the payment of VA monetary benefits.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

